Case 8:18-cv-02145-JVS-JDE Document 92 Filed 01/28/21 Page 1 of 2 Page ID #:1999



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11   EDDIE SILVA, on behalf of himself        CASE NO. 8:18-CV-02145-JVC-JDEx
       and all others similarly situated,
  12
                           Plaintiff,           JUDGMENT
  13
              v.                                Complaint filed: October 23, 2018
  14
       DOMINO’S PIZZA LLC, a Michigan
  15   corporation, and DOES 1-10, inclusive,
  16                       Defendant.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
        EAST\179057314.1
  28                                                               [PROPOSED] JUDGMENT
                                                                     CASE NO. 8:18-CV-02145
Case 8:18-cv-02145-JVS-JDE Document 92 Filed 01/28/21 Page 2 of 2 Page ID #:2000



   1           The Court having read and considered the parties’ January 27, 2021 Joint
   2   Stipulation and Request for Entry of Judgment:
   3           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
   4   Judgment is entered in favor of Domino’s and against Plaintiff on Plaintiff’s First
   5   Amended Complaint. Plaintiff shall take nothing by way of his First Amended
   6   Complaint, and this action is dismissed with prejudice.
   7
   8   IT IS SO ORDERED.
   9
       Date: 1/28/21                                  __________________________
  10
                                                      Honorable James V. Selna
  11
                                                      United States District Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
       EAST\179057314.1                           2
  28                                                                      [PROPOSED] JUDGMENT
                                                                            CASE NO. 8:18-CV-02145
